             Case 1:94-cv-02541-ELH Document 649 Filed 04/23/20 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

JEROME DUVALL, et al.,                                 *
     Plaintiffs,                                       *
                                                       *
v.                                                     *           Civil Action No. ELH-94-2541
                                                       *
LAWRENCE HOGAN, et al.,                                *
    Defendants.                                        *
                                                       *
*    *   *    *   *   *   *    *   *   *   *   *   *   * *     *   *   *   *   *   *   *   *   *   *   *

                               STIPULATED PROTECTIVE ORDER

*    *   *    *   *   *   *    *   *   *   *   *   *   *   *   *   *   *   *   *   *   *   *   *   *   *

         Upon the stipulation of the parties, and good cause appearing, IT IS ORDERED:

     1. Plaintiffs’ counsel may contact the criminal defense counsel for individual class members

         in this case and share the medical information assembled and evaluated by Dr. Michael

         Puisis, D.O. regarding that class member, for the sole purpose of making it possible for

         such defense counsel to file a motion seeking the release of such class member. The need

         for this order arises from the risk to these class members’ health by virtue of the current

         possibility of infection with COVID-19 within the Baltimore City Booking and Intake

         Center (“BCBIC”).

     2. This Protective Order shall not allow the public release of any medical information linked

         to the identity of an individual class member or any other information that identifies

         current Duvall class members.

IT IS SO ORDERED.

Dated this 23rd day of April, 2020                         _____________________________
                                                           TIMOTHY J. SULLIVAN
                                                           UNITED STATES MAGISTRATE JUDGE
         Case 1:94-cv-02541-ELH Document 649 Filed 04/23/20 Page 2 of 2



Approved as to form:
                                                                    /s/
                                                               David C. Fathi

Elizabeth Alexander
Law Offices of Elizabeth Alexander
1416 Holly St., NW
Washington, D.C. 20012
202-291-3774
ealexander@ealexander@lawofficesofelizabethalexander.com

David C. Fathi*
ACLU National Prison Project
915 15th St., NW, 7th Floor
Washington, D.C. 20005
202-548-6603
dfathi@aclu.org

*Not admitted in DC; practice limited to the federal courts

Debra Gardner
Legal Director
Public Justice Center
One North Charles St., Ste. 200
Baltimore, MD 21202
410-625-9409
gardnerd@publicjustice.org
Federal Bar No. 24239

Counsel for Plaintiffs

Laura Mullally Assistant Attorney General                            /s/
300 East Joppa Road, Suite 1000                               Laura Mullally
Towson, MD 21286
410-339-7562
laura.mullally@maryland.gov

Counsel for Defendants
